IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1240
                               Filed April 29, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARCIA RECHELLE BECK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Nancy S. Tabor,

Judge, and Christine Dalton, District Associate Judge.



      Marcia Beck appeals her conviction of third-degree theft. AFFIRMED




      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ. Tabor, J.,

takes no part.
                                         2


MULLINS, Judge.

       Keegan Heisner is employed as an asset protection manager in a

department store. Her duties include apprehending shoplifters. On July 22, 2018,

around the time the store was about to close, Heisner received a radio call

referencing an issue in the women’s Nike clothing section. Heisner reported to the

area and observed four women “frantically grabbing items off the racks and

concealing it into purses” and she “could hear and see hangers falling to the

ground.”   Heisner approached the women and observed “their purses were

bulging.” The women also had some items in their hands, which they threw on the

ground. Then, the women left the store “one after another in a line,” setting off the

alarms on the doors to the store. Heisner was familiar with two of the women as

frequenters of the store, and another employee identified them as Marcia Beck

and Deandra Cooke. When Beck left the store, she threw a jacket in Heisner’s

face and fled into the parking lot. Heisner followed, and she observed all four

women get into the same car and leave.

       About five minutes before receiving the call to the women’s Nike section,

Heisner had gone through the area as part of her closing duties and not observed

any signs of theft or hangers on the floor. She matched up empty hangers to the

discarded items and then counted the remaining hangers for missing merchandise,

which amounted to seventeen or eighteen hangers. Heisner testified the items

she saw in the women’s hands ranged from $50 to $80 apiece and confirmed on

cross-examination “nothing on that rack is under $50.” Heisner also testified she

enters Nike items in for a theft on a daily basis and pays special attention to Nike

merchandise because it is a high-theft brand.
                                         3


       Beck was formally charged by trial information with third-degree theft. The

matter proceeded to a jury trial. Following the State’s case-in-chief, Beck moved

for judgment of acquittal, generally challenging the sufficiency of the evidence as

to valuation of the stolen property and which of the suspects took what items. The

court overruled the motion, concluding there was sufficient evidence to engender

questions for the jury. The jury found Beck guilty of theft and determined “the value

of the property stolen” to be “more than $500 but no more than $1000,” thus

amounting to third-degree theft. See Iowa Code § 714.2(3) (2018).1

       Beck appeals, challenging the sufficiency of the evidence to support her

conviction. Specifically, she argues there is insufficient evidence to show she

aided and abetted and the evidence on valuation was insufficient to establish theft

in the third degree.

       Challenges to the sufficiency of the evidence are reviewed for correction of

errors at law. State v. Albright, 925 N.W.2d 144, 152 (Iowa 2019). The court views

“the evidence ‘in the light most favorable to the State, including all reasonable

inferences that may be fairly drawn from the evidence.’” State v. Ortiz, 905 N.W.2d

174, 180 (Iowa 2017) (quoting State v. Huser, 894 N.W.2d 472, 490 (Iowa 2017)).

All evidence is considered, not just that of an inculpatory nature. See Huser, 894

N.W.2d at 490. “[W]e will uphold a verdict if substantial evidence supports it.”

State v. Wickes, 910 N.W.2d 554, 563 (Iowa 2018) (quoting State v. Ramirez, 895

N.W.2d 884, 890 (Iowa 2017)). “Evidence is substantial if, ‘when viewed in the

light most favorable to the State, it can convince a rational jury that the defendant


1 Section 714.2 was amended, effective, July 1, 2019, to change the degrees of
theft based upon the value of property stolen. See 2019 Iowa Acts ch. 140, § 11.
                                           4

is guilty beyond a reasonable doubt.’” Id. (quoting Ramirez, 895 N.W.2d at 890).

Evidence is not rendered insubstantial merely because it might support a different

conclusion; the only question is whether the evidence supports the finding actually

made. See Brokaw v. Winfield-Mt. Union Cmty. Sch. Dist., 788 N.W.2d 386, 393

(Iowa 2010). In considering a sufficiency-of-the-evidence challenge, “[i]t is not the

province of the court . . . to resolve conflicts in the evidence, to pass upon the

credibility of witnesses, to determine the plausibility of explanations, or to weigh

the evidence; such matters are for the jury.” State v. Musser, 721 N.W.2d 758,

761 (Iowa 2006) (quoting State v. Williams, 695 N.W.2d 23, 28 (Iowa 2005)).

       As to the sufficiency of the evidence on aiding and abetting, Beck argues

“the record does not support that [she] acted in conjunction with the other three

women,” her “mere presence in the same location at the same time as the other

three women does not establish aiding and abetting,” “[t]he record does not

support that the women had a plan to be in the store at the same time as part of

an effort to commit theft,” and “[t]he record provides no[] details to solidify that her

presence in the store at the same time was merely a coincidence.” We elect to

bypass the State’s error-preservation concern and proceed to the merits. See

State v. Taylor, 596 N.W.2d 55, 56 (Iowa 1999).

       Upon our review, and viewing the evidence in the light most favorable to the

State, we disagree with Beck. Heisner observed all four women in close proximity

to one another grabbing merchandise and putting them in their purses. After the

women learned the jig was up, they exited the store together, got in the same

vehicle, and left. While we agree mere presence at the scene of the crime is

insufficient to support a finding of aiding and abetting, Fryer v. State, 325 N.W.2d
                                           5


400, 406 (Iowa 1982), stating Beck was merely present is a far cry from what the

evidence really shows. The evidence shows Beck actively participated in the

commission of the crime, which is substantial evidence that she aided and abetted.

See Fryer, 325 N.W.2d at 406 (“There is sufficient evidence for the jury to have

found that applicant either knowingly assented to the act or lent countenance or

approval by active participation in it or by some manner encouraging it prior to its

commission.”).

         Next, Beck argues the “estimated valuation of the clothing was based on

speculation and therefore insufficient to establish theft in the third degree.” She

complains, “No evidence was presented about verifying what items were in the

four individual purses or what caused the door to beep” and Heisner’s valuation

“was based on speculation.” Again, we disagree. Heisner specifically testified the

stolen items were sweatpants and hoodies, each valued at no less than $50. There

were seventeen or eighteen empty hangers that were left absent their clothing

counterpart. Crunching those numbers results in a product well in excess of the

statutory threshold for third-degree theft, $500, see Iowa Code § 714.2(3), and we

conclude, viewing the evidence in the light most favorable to the State, a rational

jury could conclude Beck was guilty of third-degree theft beyond a reasonable

doubt.

         Having found the evidence sufficient to support Beck’s conviction of theft in

the third degree, we affirm.

         AFFIRMED.